PER CURIAM.
This is an appeal from a final judgment in a dissolution of a twenty-five year marriage. Appellant/husband contends that the trial court erred in awarding ap-pellee/wife the husband’s undivided interest in the marital home as lump sum alimony.
The record on appeal and briefs having been considered and no reversible error having been demonstrated, the judgment appealed is affirmed. See Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Ferriss v. Ferriss, 356 So.2d 895 (Fla. 1st DCA 1978).
Affirmed.